Detailed Office Action

1.	This communication is being filed in response to the submission having a mailing date of (12/08/2021) in which a (3) month Shortened Statutory Period for Response has been set.

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Acknowledgements

3.1.       The Examiner undersigned thanks Applicant’s representative (Atty. J. Schnayer; R.N. 63,842) for the new list of amendments provided, details Remarks dated on (12/08/2021), and for the cooperation expediting the case.

3.2.	Upon new entry, claims (1 -20) remain pending on this application, of which (1, 8, 15) are the three (3) parallel running independent claims on record, being amended. 

      Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was submitted on (12/16/2021) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


              Notice of Allowance

4.       In view of the new list of amendments provided, and persuasive arguments presented, the Examiner considers that the case has now been placed in conditions for allowance, and therefore the previous 35 USC 103 rejection on record is withdrawn, and a new Notice of Allowance on claims (1 -20) appears as following:

4.1.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                        Reasons for Allowance

5.       The following is the Examiners statement of reasons for allowance:

5.1.    The three (3) parallel running Independent claims (1, 8 and 15) on record, are drawn to a transcoding ecosystem, 
able to generate and process a particular image representation of one or more portions of a frame of a video stream, 
wherein at least some of the one or more alpha samples correspond to a visual element and the rendering of the visual information includes identifying the visual element of the visual information from metadata of the visual element that identifies the visual element within the video stream.
wherein the transcoding of the one or more alpha values includes swizzling 2x3 blocks of the one or more alpha values to 2x2 blocks of the one or more color values to account for subsequent Luma-Chrominance (YUV) chroma sub- sampling, 
and wherein color information of the visual information is stored using separate pixel locations from the one or more alpha samples in the pixel data. 

5.2.    The below group of Prior art presented on record (see Section 6), fails to fairly disclose and/or suggest the specificities of the above construction (section 5.1), having no analogous in the Art at the time the invention was made/filed, and therefore to be considered a novelty.

5.3.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance.

5.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

                  Prior Art Citations

6.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

6.1. Patent documentation

US 8,633,940 B2	Pothana; et al.		H04N19/40; G06T9/00; G06T15/04; 
US 7,728,851 B2 	Kuno; et al.		H04N21/4307; H04N21/4348; H04N21/4325; 
US 8,385,726 B2	Kuno; et al.		G06F3/14; H04N5/89; G09G5/00;
US 8,571,311 B2	Yao; et al.		H04N19/96; G06T9/36; H04N19/40; 

6.2. Non-Patent documentation:

_ Common Palette Creation Algorithm for Multiple Images with Transparency Information; 2009.
_ A virtual display architecture for thin-client computing; Baratto; 2005.
_ USPTO Library log for NPL search; 2022

        CONCLUSIONS

7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.